Citation Nr: 0424074	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for periodontal gum 
disease, skin condition, and systemic sclerosis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for gastrointestinal 
disabilities, to include Barrett's esophagus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from July 1968 to January 1972

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In this decision, the RO denied 
service connection for periodontal gum disease, skin 
condition, and systemic sclerosis.  The RO also determined 
that the requisite new and material evidence had not been 
submitted to reopen the claim for service connection for 
gastrointestinal disabilities, to include Barrett's esophagus

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal of June 2003, the veteran requested 
a hearing at the RO before a Veterans Law Judge (VLJ) from 
the Board of Veterans' Appeals (Board).  The RO twice 
scheduled the veteran for a hearing, but on each occasion he 
requested that these hearings be rescheduled due to 
availability of witnesses or conflicts with his own medical 
treatment.  These requests appear to have been timely 
submitted and show good cause for rescheduling the Board 
hearing.  38 C.F.R. § 20.702 (2003).  Under the 
circumstances, the appellant must be scheduled for the next 
available hearing before a traveling VLJ from the Board.  See 
38 C.F.R. §§ 20.700, 20.703, 20.704 (2003).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

The RO should schedule the appellant for 
the next available hearing before a 
traveling VLJ from the Board.  He should 
be notified of the time and place of this 
hearing at his last reported address.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




